DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14 and 16-27 are pending, and claims 1-13 and 15 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 16-17, 20-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibenac et al. US9537956B1, hereinafter Sibenac in view of Lane US 20160352388 A1, hereinafter Lane.
Regarding claim 14, Sibenac teaches an apparatus for synchronizing a plurality of end nodes in a vehicle, (Sibenac: col. 1 line 64 to col. 3 line 16) wherein the end nodes include a sensor node (Sibenac: col. col. 5 lines 1-56 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. At least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds)) and an actuator (Sibenac: col. 6 lines 39-56 vehicle control logic 128 generates vehicle commands (CV) 85 based at least in part on the sensor model 125. More specifically, the vehicle control logic 128 may control the vehicle by issuing instructions and data (e.g., vehicle commands 85) that programmatically control various electromechanical interfaces of the vehicle. The vehicle commands 85 can serve to control operational aspects of the vehicle, including propulsion, braking, steering, and auxiliary behavior (e.g., turning lights on)), the apparatus comprising: 
an emitter for emitting a synchronization signal to the end nodes(Sibenac: col. 4 lines 46-67  the sensor synchronization controller 110 may send the triggers 112 and 114 to the respective sensor apparatuses 101 and 103 in accordance with a sensor activation schedule. For example, the sensor activation schedule may be a predetermined schedule for activating the sensor apparatuses 101 and 103. More specifically, the sensor activation schedule may indicate what sensors are to be activated at what times. The sensor activation schedule may be user configured or programmatically generated by the control system 100, for example, based on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, vehicle function, desired framerate or resolution, etc.). The sensor activation schedule may be synchronized with a local clock signal (CLK) 126 of the control system 100. For example, the local clock signal 126 may be a shared clock signal that is used by other components and/or elements of the control system 100 for timing purposes. Synchronizing the sensor activation schedule with the local clock signal 126 allows the timing of the sensor data 111 and/or 113 to be quickly determined with respect to a common reference timing signal); 
a receiver for receiving one or more response signals from the end nodes (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds); and 
a processor configured to provide the synchronization signal via the emitter to trigger: an actuation by the actuator, and a generation of a sensor signal by the sensor node (Sibenac: col. 6 lines 5-23 the system controller 120 includes sensor mapping logic 122 and vehicle control logic 128. System controller 120 may also include clock generation circuitry 124 to generate the local clock signal 126 to be used by other elements of the control system 100 (e.g., for timing purposes). col. 5 line 24 to col. 6 line 3 and Fig. 1 sensor synchronization controller 110 may convert the raw sensor data 111-115 into a platform-specific format (e.g., as CS sensor data 117) by adding a timestamp to the sensor data indicating the time at which the corresponding sensor data is captured or acquired in relation to the local clock signal 126. For example, the timestamp may be based on a sensor activation schedule used to trigger activation of individual sensors in the sensor apparatuses 101 and/or 103. The timestamp may be based on a phase or timing of the local clock signal 126 when the sensor data 115 is acquired. The system controller 120 may utilize the CS sensor data 117 to intelligently guide or navigate the vehicle through a given environment. For example, the system controller 120 may control operations of the vehicle such as steering, accelerating, and braking as the vehicle progresses to a destination. The system controller 120 may trigger vehicle control actions (e.g., braking, steering, accelerating) and/or perform route planning based at least in part on the CS sensor data 117. In other aspects, the system controller 120 may use the CS sensor data 117 to provide additional inputs for the vehicle (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.). Still further, in some aspects, the system controller 120 may communicate the CS sensor data 117 to one or more remote devices), 
wherein 
the synchronization signal is adapted to address a subset or all of the end nodes to:  enable a synchronized action of the addressed end nodes, (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. At least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds) and/or 
trigger a generation of one or more response signals from the end nodes in response to the emitted synchronization signal (Sibenac: col. 5 line 1 to col. 6 line 3 and Fig. 1 sensor synchronization controller 110 may convert the raw sensor data 111-115 into a platform-specific format (e.g., as CS sensor data 117) by adding a timestamp to the sensor data indicating the time at which the corresponding sensor data is captured or acquired in relation to the local clock signal 126. For example, the timestamp may be based on a sensor activation schedule used to trigger activation of individual sensors in the sensor apparatuses 101 and/or 103. The timestamp may be based on a phase or timing of the local clock signal 126 when the sensor data 115 is acquired. The system controller 120 may utilize the CS sensor data 117 to intelligently guide or navigate the vehicle through a given environment. For example, the system controller 120 may control operations of the vehicle such as steering, accelerating, and braking as the vehicle progresses to a destination. In some aspects, the system controller 120 may trigger vehicle control actions (e.g., braking, steering, accelerating) and/or perform route planning based at least in part on the CS sensor data 117. In other aspects, the system controller 120 may use the CS sensor data 117 to provide additional inputs for the vehicle (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.). Still further, in some aspects, the system controller 120 may communicate the CS sensor data 117 to one or more remote devices). 
It is noted that Sibenac does not explicitly disclose: emitting a synchronization signal to the end nodes, wherein the end nodes include a sensor node and an actuator.
However, Lane from the same or similar fields of endeavor teaches the use of: emitting a synchronization signal to the end nodes, wherein the end nodes include a sensor node and an actuator. (Lane: para. [0025 & 0031] a master node (e.g., central processor) may broadcast a synchronization (sync) signal to other network nodes distributed around the vehicle over a PLC channel, comprising direct current (DC) powerlines. The sync signal may establish or indicate a network clock for the PLC network by providing a time reference common to all nodes. [0031] FIG. 1, the other devices such as the PLC nodes 120, 130, and 140, sensors 122 and 132, and actuator 142 may comprise respective transceivers to facilitate data communication. Para. [0055 & 0002] The local sync signal 524 is a general signal that may be implemented in any suitable form to directly or indirectly control timing of a local device (e.g., a sensor, an actuator, etc.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lane in the apparatus of Sibenac. One of ordinary skill in the art would be motivated to do so for monitor both synchronization and data communications, thereby leading to potential cost saving (Lane: para. [0030]).

Regarding claim 16, Sibenac and Lane teaches the apparatus according to claim 14, wherein the processor is adapted to evaluate the actuation of the actuator based on the received response signal from the sensor node. (Sibenac: col. 6 line 5 to col. 7 line 2 while the vehicle follows a particular route, the controllers 84 may continuously adjust and/or alter the movement of the vehicle in response to vehicle commands 85 provided (e.g., in real-time) by the vehicle control logic 128).

Regarding claim 17, Sibenac and Lane teaches the apparatus according to claim 14, wherein the emitter is adapted to emit different synchronization signals (Sibenac: col. 8 lines 52 to col. 9 lines 3 pulse distribution logic 230 controls the activation of one or more sensors (e.g., to capture sensor data at a given instance in time) based at least in part on the sensor pulses 222(1)-222(N). In example implementations, the pulse distribution logic 230 may package or distribute one or more of the sensor pulses 222(1)-222(N) as triggers 232 for activating each of a plurality of sensors. The pulse distribution logic 230 may send a respective trigger 232 (e.g., that includes one or more of the sensor pulses 222(1)-222(N)) to each sensor in accordance with a sensor activation schedule 205. The sensor activation schedule 205 may be a predetermined schedule for activating one or more sensors of a sensor apparatus (e.g., indicating which sensors are to be activated at what times). Moreover, the sensor activation schedule 205 may be user configured or programmatically generated based, at least in part, on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, desired sensor framerate or resolution, etc. Col. 17 lines 8-26 system 200 may then transmit one or more sensor pulses to each sensor of the sensor apparatus in accordance with the sensor activation schedule (740). In example implementations, the pulse distribution logic 230 may package or distribute the sensor pulses, in accordance with sensor activation schedule 205, as triggers 232 for activating each of the plurality of sensors. For example, each trigger 232 may contain one or more sensor pulses intended for a particular sensor. More specifically, each sensor pulse included with a trigger 232 may cause the receiving sensor to capture respective sensor data at one of a plurality of predetermined timing intervals (e.g., in relation to the local clock signal 214). In some aspects, the pulse distribution logic 230 may repeat or reuse the same sensor activation schedule 205 for subsequent clock cycles of the local clock signal 214. In other aspects, the pulse distribution logic 230 may modify the existing sensor activation schedule 205 or select a new sensor activation schedule to be used in subsequent clock cycles)  for triggering different actions at the end nodes (Lane: para. [0054] PLC node 510 may receive a sync signal 502 from a master node (e.g., the PLC node 110) over the PLC channel 104. The sync signal 502 may comprise information that identifies or specifies a network clock 512, which may be standalone or tied to a global clock. The network clock 512 may directly represent the global clock (e.g., when PLL locking is used in FIG. 1, the sync signal 106 contains the global clock). Alternatively, the sync signal 502 may comprise information for the PLC node 510 to align the network clock 512 to the global clock. For example, the sync signal 502 may be the sync signal 400 that comprises time stamps and correction value for time correction. In any event, the PLC node 510 may output the network clock 512 to the controller 520. Para. [0055] and FIG. 5, the event timer 522 may use the network clock 512 to generate a local sync signal 524. The controller 520 may further output the local sync signal 524 to control a sampling clock of the camera 530. The local sync signal 524 is a general signal that may be implemented in any suitable form to directly or indirectly control timing of a local device (e.g., a sensor, an actuator, etc.) One of ordinary skill in the art would be motivated to do so for monitor both synchronization and data communications, thereby leading to potential cost saving (Lane: para. [0030]). 

Regarding claim 20, Sibenac and Lane teaches a system, comprising: a plurality of end nodes (Sibenac: col. 3 lines 35-52 and FIG. 1, the control system 100 utilizes a number of sensor resources to intelligently guide or navigate the vehicle through a given environment. For example, the control system may include a number of sensor apparatuses (SA) 101, 103, and 105 that generate respective sensor data 111, 113, and 115. Each sensor apparatus may include one or more sensors that may capture a particular type of information about the surrounding environment. In an example of FIG. 1, the first sensor apparatus 101 may include a number of camera modules that can capture still images and/or videos (e.g., as sensor data 111); the second sensor apparatus 103 may include a laser rangefinder that can determine distance information to nearby objects (e.g., as sensor data 113) using laser ranging techniques; and the third sensor apparatus 105 may include an inertial measurement unit (IMU) that can detect velocity, orientation, and/or gravitational information (e.g., as sensor data 115) pertaining to the autonomous vehicle); and an apparatus according to claim 14.  

Regarding claim 21, Sibenac and Lane teaches the system according to claim 20, wherein the end nodes comprise: one or more sensor nodes configured to provide one or more sensor signals in response to the synchronization signal; and/or one or more actuators configured to perform an actuation in response to the synchronization signal (Sibenac: col. 6 lines 5-23 the system controller 120 includes sensor mapping logic 122 and vehicle control logic 128. System controller 120 may also include clock generation circuitry 124 to generate the local clock signal 126 to be used by other elements of the control system 100 (e.g., for timing purposes). col. 5 line 24 to col. 6 line 3 and Fig. 1 sensor synchronization controller 110 may convert the raw sensor data 111-115 into a platform-specific format (e.g., as CS sensor data 117) by adding a timestamp to the sensor data indicating the time at which the corresponding sensor data is captured or acquired in relation to the local clock signal 126. For example, the timestamp may be based on a sensor activation schedule used to trigger activation of individual sensors in the sensor apparatuses 101 and/or 103. The timestamp may be based on a phase or timing of the local clock signal 126 when the sensor data 115 is acquired. The system controller 120 may utilize the CS sensor data 117 to intelligently guide or navigate the vehicle through a given environment. For example, the system controller 120 may control operations of the vehicle such as steering, accelerating, and braking as the vehicle progresses to a destination. The system controller 120 may trigger vehicle control actions (e.g., braking, steering, accelerating) and/or perform route planning based at least in part on the CS sensor data 117. In other aspects, the system controller 120 may use the CS sensor data 117 to provide additional inputs for the vehicle (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.). Still further, in some aspects, the system controller 120 may communicate the CS sensor data 117 to one or more remote devices).

Regarding claim 22, Sibenac and Lane teach the system according to claim 21, wherein the end nodes are adapted to provide the one or more response signals as raw or processed measured data (Sibenac: col. 6 lines 5-23 the system controller 120 includes sensor mapping logic 122 and vehicle control logic 128. System controller 120 may also include clock generation circuitry 124 to generate the local clock signal 126 to be used by other elements of the control system 100 (e.g., for timing purposes). col. 5 line 24 to col. 6 line 3 and Fig. 1 sensor synchronization controller 110 may convert the raw sensor data 111-115 into a platform-specific format (e.g., as CS sensor data 117) by adding a timestamp to the sensor data indicating the time at which the corresponding sensor data is captured or acquired in relation to the local clock signal 126. For example, the timestamp may be based on a sensor activation schedule used to trigger activation of individual sensors in the sensor apparatuses 101 and/or 103. The timestamp may be based on a phase or timing of the local clock signal 126 when the sensor data 115 is acquired. The system controller 120 may utilize the CS sensor data 117 to intelligently guide or navigate the vehicle through a given environment. For example, the system controller 120 may control operations of the vehicle such as steering, accelerating, and braking as the vehicle progresses to a destination. The system controller 120 may trigger vehicle control actions (e.g., braking, steering, accelerating) and/or perform route planning based at least in part on the CS sensor data 117. In other aspects, the system controller 120 may use the CS sensor data 117 to provide additional inputs for the vehicle (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.). Still further, in some aspects, the system controller 120 may communicate the CS sensor data 117 to one or more remote devices) and/or to schedule the one or more response signals (Sibenac: col. 4 line 46-67 sensor synchronization controller 110 may send the triggers 112 and 114 to the respective sensor apparatuses 101 and 103 in accordance with a sensor activation schedule. For example, the sensor activation schedule may be a predetermined schedule for activating the sensor apparatuses 101 and 103. More specifically, the sensor activation schedule may indicate what sensors are to be activated at what times. The sensor activation schedule may be user configured or programmatically generated by the control system 100, for example, based on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, vehicle function, desired framerate or resolution, etc.). In some aspects, the sensor activation schedule may be synchronized with a local clock signal (CLK) 126 of the control system 100. For example, the local clock signal 126 may be a shared clock signal that is used by other components and/or elements of the control system 100 for timing purposes. Synchronizing the sensor activation schedule with the local clock signal 126 allows the timing of the sensor data 111 and/or 113 to be quickly determined with respect to a common reference timing signal).

Regarding claim 23, Sibenac and Lane teach the system according to claim 21, wherein the end nodes are controllable by different synchronization signals to trigger different actions of the end nodes (Lane: para. [0054] PLC node 510 may receive a sync signal 502 from a master node (e.g., the PLC node 110) over the PLC channel 104. The sync signal 502 may comprise information that identifies or specifies a network clock 512, which may be standalone or tied to a global clock. The network clock 512 may directly represent the global clock (e.g., when PLL locking is used in FIG. 1, the sync signal 106 contains the global clock). Alternatively, the sync signal 502 may comprise information for the PLC node 510 to align the network clock 512 to the global clock. For example, the sync signal 502 may be the sync signal 400 that comprises time stamps and correction value for time correction. In any event, the PLC node 510 may output the network clock 512 to the controller 520. Para. [0055] and FIG. 5, the event timer 522 may use the network clock 512 to generate a local sync signal 524. The controller 520 may further output the local sync signal 524 to control a sampling clock of the camera 530. The local sync signal 524 is a general signal that may be implemented in any suitable form to directly or indirectly control timing of a local device (e.g., a sensor, an actuator, etc.) One of ordinary skill in the art would be motivated to do so for monitor both synchronization and data communications, thereby leading to potential cost saving (Lane: para. [0030]).

Regarding claim 26, Sibenac and Lane teach all the limitations as discussed in the rejection of claim 14, and therefore method claim 26 is rejected using the same rationales.

Regarding claim 27, Sibenac and Lane teach a computer product comprising a non-volatile memory having stored thereon program code that, when executed by a processing unit or a control unit (Sibenac: col. 2 lines 40-47  a computing device are performed programmatically, or as a computer-implemented method. Programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device. A programmatically performed step may or may not be automatic), carries out the acts of: and Sibenac and Lane teach all the limitations as discussed in the rejection of claim 14, and therefore method claim 27 is rejected using the same rationales.



Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Sibenac and Lane as applied to claim 14 above, and further in view of Sakamoto et al. US20210076203A1, hereinafter Sakamoto.
Regarding claim 18, Sibenac and Lane teach the apparatus according to claim 14, wherein the emitter is configured (Sibenac: col. 20 lines 6-22 One or more of the communication interfaces 1018 and/or 1038 can enable the autonomous vehicle to communicate with one or more networks (e.g., cellular network) through use of a network link 1019, which can be wireless or wired) to emit the synchronization signal (Sibenac: col. 4 lines 46-67  the sensor synchronization controller 110 may send the triggers 112 and 114 to the respective sensor apparatuses 101 and 103 in accordance with a sensor activation schedule. For example, the sensor activation schedule may be a predetermined schedule for activating the sensor apparatuses 101 and 103. More specifically, the sensor activation schedule may indicate what sensors are to be activated at what times. The sensor activation schedule may be user configured or programmatically generated by the control system 100, for example, based on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, vehicle function, desired framerate or resolution, etc.). The sensor activation schedule may be synchronized with a local clock signal (CLK) 126 of the control system 100), and
the receiver is configured to receive the one or more response signals (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds).
And it is noted that Sibenac and Lane do not explicitly teaches to emit the synchronization signal with a frequency of less than 1 MHz, and
the receiver is configured to receive the one or more response signals with a frequency of more than 100 MHz.
However, Sakamoto from the same or similar fields of endeavor teaches the use of: to emit the synchronization signal with a frequency of less than 1 MHz (Sakamoto: [0035 & 0034] The frequency in the LF band used in transmitting a signal from the in-vehicle system 1 to the smart key 2 in the vehicle electronic key system 100 is, for example, 125 kHz or 134 kHz), and the receiver is configured to receive the one or more response signals with a frequency of more than 100 MHz (Sakamoto: [0062] The receiver 14 is a communication module for receiving a signal from the smart key 2. In particular, the receiver 14 receives a radio wave of the predetermined frequency (315 MHz in this example) belong to the UHF band. The receiver 14 may adopt, for example, antenna for receiving a wireless signal in the UHF band transmitted from the smart key 2, or a modulation circuit. The frequency for the reception target of the receiver 14 may be set to a frequency which is preset as the frequency used for wireless communication with the smart key 2. The frequency used for the wireless communication with the smart key 2 may be 920 MHz, 2.4 GHz,). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Sakamoto in the apparatus of Sibenac and Lane. One of ordinary skill in the art would be motivated to do so for in-vehicle system 1 and multiple smart keys 2 respectively include a configuration for executing wireless communication adopting radio waves in a predetermined frequency band (Sakamoto: [0034]).

Regarding claim 19, Sibenac and Lane teach the apparatus according to claim 14, wherein the emitter is configured (Sibenac: col. 20 lines 6-22 One or more of the communication interfaces 1018 and/or 1038 can enable the autonomous vehicle to communicate with one or more networks (e.g., cellular network) through use of a network link 1019, which can be wireless or wired) to emit the synchronization signal (Sibenac: col. 4 lines 46-67  the sensor synchronization controller 110 may send the triggers 112 and 114 to the respective sensor apparatuses 101 and 103 in accordance with a sensor activation schedule. For example, the sensor activation schedule may be a predetermined schedule for activating the sensor apparatuses 101 and 103. More specifically, the sensor activation schedule may indicate what sensors are to be activated at what times. The sensor activation schedule may be user configured or programmatically generated by the control system 100, for example, based on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, vehicle function, desired framerate or resolution, etc.). The sensor activation schedule may be synchronized with a local clock signal (CLK) 126 of the control system 100), and
the receiver is configured to receive the one or more response signals (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds).
And it is noted that Sibenac and Lane do not explicitly teaches to emit the synchronization signal with a frequency of 125 kHz, and
the receiver is configured to receive the one or more response signals with a frequency band of 433 MHz or of 2.4 GHz.
However, Sakamoto from the same or similar fields of endeavor teaches the use of: to emit the synchronization signal with a frequency of 125 kHz (Sakamoto: [0035 & 0034] The frequency in the LF band used in transmitting a signal from the in-vehicle system 1 to the smart key 2 in the vehicle electronic key system 100 is, for example, 125 kHz or 134 kHz), and the receiver is configured to receive the one or more response signals with a frequency band of 433 MHz or of 2.4 GHz (Sakamoto: [0062] The receiver 14 is a communication module for receiving a signal from the smart key 2. In particular, the receiver 14 receives a radio wave of the predetermined frequency (315 MHz in this example) belong to the UHF band. The receiver 14 may adopt, for example, antenna for receiving a wireless signal in the UHF band transmitted from the smart key 2, or a modulation circuit. The frequency for the reception target of the receiver 14 may be set to a frequency which is preset as the frequency used for wireless communication with the smart key 2. The frequency used for the wireless communication with the smart key 2 may be 920 MHz, 2.4 GHz,). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Sakamoto in the apparatus of Sibenac and Lane. One of ordinary skill in the art would be motivated to do so for in-vehicle system 1 and multiple smart keys 2 respectively include a configuration for executing wireless communication adopting radio waves in a predetermined frequency band (Sakamoto: [0034]).

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable Sibenac and Lane as applied to claim 14 above, and further in view of Meyer et al. US 20180182182 A1, hereinafter Meyer.
Regarding claim 24, Sibenac and Lane teach the system according to claim 21, and it is noted that Sibenac and Lane do not explicitly teaches wherein the end nodes are configured to be in a standby mode with a decreased energy consumption and to wake up upon receiving the synchronization signal.
However, Meyer from the same or similar fields of endeavor teaches the use of: wherein the end nodes are configured to be in a standby mode with a decreased energy consumption (Meyer: [0100] Upon determining a final engine “off” state the processor 10 instructs an end to the collection of OBD data from the vehicle OBD port. The dongle 2 may then enter a sleep mode until a further change in engine state is determined. The dongle 2 may support different levels of operation, namely running and sleeping, to reduce power consumption when the vehicle's engine is not running, and to avoid disturbing the car's ECU when the car is not in use. [0035] after a certain time period, the device may enter a sleeping mode in which no power is taken from the vehicle OBD port. The device therefore saves power in between trips) and to wake up upon receiving the synchronization signal. (Meyer: [0038] detection of an engine ‘on’ state may also act to awaken the OBD data collection device from a sleeping mode and cause a transition to a running mode. Alternatively, or in addition, the device may be woken from its sleeping mode by receiving a pairing request from an external mobile telecommunications device. [0041] When a mobile device is paired with the OBD data collection device, the device may carry out the clock synchronisation process). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Meyer in the apparatus of Sibenac and Lane. One of ordinary skill in the art would be motivated to do so for to reduce power consumption when the vehicle's engine is not running, and to avoid disturbing the car's ECU when the car is not in use (Meyer: [0100]).

Regarding claim 25, Sibenac, Lane and Meyer teaches the system according to claim 21, wherein the end nodes are battery-powered devices (Meyer: para. [0039] the wireless communication device preferably includes a real-time clock powered by the connector and arranged to apply time stamps to the OBD data, e.g. as it is collected, and/or to apply time stamps to determined events, such as a detected engine ‘on’ state, a detected engine ‘off’ state, etc. Optionally the real-time clock may be provided with a back-up power supply internal to the device, e.g. a battery, so that the clock keeps running even if the device is disconnected from the vehicle OBD port). One of ordinary skill in the art would be motivated to do so for o reduce power consumption when the vehicle's engine is not running, and to avoid disturbing the car's ECU when the car is not in use (Meyer: [0100]).  

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claim 1 (page 5), applicant submits that
"Sibenac does not explicitly disclose: wherein the end nodes comprise one or both of: a sensor node and an actuator, and a processing unit configured to provide a same or different synchronization signals to trigger an actuation by an actuator." To remedy this deficiency, paragraphs [0047]-[0049] of Kitz are cited, which explains, "Synchronization is particularly important ... when control and/or regulation actions are performed by means of the actuator 1 10," but this passage lacks any description of using a "synchronization signal . .. to trigger: an actuation by the actuator, and a generation of a sensor signal," as recited in claim 14.

Sibenac in  col. 6 lines 5-23 teaches the system controller 120 includes sensor mapping logic 122 and vehicle control logic 128. System controller 120 may also include clock generation circuitry 124 to generate the local clock signal 126  (corresponds to synchronization signal) to be used by other elements of the control system 100 (e.g., for timing purposes). col. 5 line 24 to col. 6 line 3 and Fig. 1 sensor synchronization controller 110 may convert the raw sensor data 111-115 into a platform-specific format (e.g., as CS sensor data 117) by adding a timestamp to the sensor data indicating the time at which the corresponding sensor data is captured or acquired in relation to the local clock signal 126 (corresponds to synchronization signal trigger: a generation of a sensor signal). For example, the timestamp may be based on a sensor activation schedule used to trigger activation of individual sensors in the sensor apparatuses 101 and/or 103. The timestamp may be based on a phase or timing of the local clock signal 126 when the sensor data 115 is acquired. The system controller 120 may utilize the CS sensor data 117 to intelligently guide or navigate the vehicle through a given environment. For example, the system controller 120 may control operations of the vehicle such as steering, accelerating, and braking as the vehicle progresses to a destination. The system controller 120 may trigger vehicle control actions (e.g., braking, steering, accelerating) and/or perform route planning based at least in part on the CS sensor data 117 (corresponds to synchronization signal trigger: an actuation by the actuator). In other aspects, the system controller 120 may use the CS sensor data 117 to provide additional inputs for the vehicle (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.). Still further, in some aspects, the system controller 120 may communicate the CS sensor data 117 to one or more remote devices). Therefore, Sibenac teaches the claim limitation and thus rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468